Fourth Court of Appeals
                                San Antonio, Texas
                                     January 5, 2022

                                   No. 04-21-00483-CR

                               Louis Joseph BENEVENTO,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR8973
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER

    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before February 15, 2022.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                                 ___________________________________
                                                 MichaeL A. Cruz,
                                                 Clerk of Court